108 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria CARANFIL, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70756.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 10, 1997.

1
Petition to Review a Decision of the Board of Immigration Appeals, No. Aig-xpt-qdr.

BIA

2
REVIEW DENIED.


3
Before:  BEEZER and KOZINSKI, Circuit Judges, and INGRAM,** District Judge.


4
MEMORANDUM***


5
The record clearly supports the findings of both the Board of Immigration Appeals and Immigration Judge that petitioner's testimony--her only direct evidence of past persecution--was not credible.  See Saballo-Cortez v. INS, 761 F.2d 1259, 1264-65 (9th Cir.1985).  Although petitioner claimed she and her family suffered persecution because she was unwilling to join the Communist Party, her testimony was belied by the fact that she was allowed to remain a physician, her father was allowed to retire as a high-ranking military officer with full pension, and her three sisters were allowed to attend medical school.


6
Petitioner has also presented no evidence that the current Romanian government has any interest in persecuting her.  Her entire family lives in Romania, apparently without incident.


7
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William A. Ingram, Senior United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3